       Case 6:18-cv-01846-MC          Document 8      Filed 12/17/18   Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

TODD GIFFEN,

             Plaintiff,                                         Case. No. 6:18-cv-1846-MC

        v.                                                      JUDGMENT

MULTNOMAH COUNTY CIRCUIT COURT,
et al.,

            Defendants.
_____________________________

MCSHANE, Judge:

     Based on the record, this action is dismissed.


     DATED this 17th day of December, 2018.


                                           _____/s/ Michael McShane       ______
                                                    Michael McShane
                                               United States District Judge




JUDGMENT
